

114 S1554 IS: Focused Reduction of Effluence and Stormwater runoff through Hydrofracking Environmental Regulation Act of 2015
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1554IN THE SENATE OF THE UNITED STATESJune 11, 2015Mr. Cardin (for himself, Mr. Merkley, Mr. Whitehouse, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act and to direct the
			 Secretary of the Interior to conduct a study with respect to stormwater
			 runoff from oil and gas operations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Focused Reduction of Effluence and Stormwater runoff through Hydrofracking Environmental Regulation Act of 2015 or the FRESHER Act of 2015.
		2.Stormwater runoff
			 from oil, gas, and mining operations
			(a)Limitation on
 permit requirementSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended—
 (1)by striking paragraph (2); (2)by redesignating paragraph (3) as paragraph (2); and
 (3)in paragraph (2)(C) (as so redesignated), by striking 402(l)(3)(A) each place it appears and inserting subparagraph (A). (b)DefinitionsSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended—
 (1)by striking paragraph (24); and
 (2)by redesignating paragraphs (25) and (26) as paragraphs (24) and (25), respectively.
				(c)Study
				(1)In
 generalThe Secretary of the Interior shall conduct a study of stormwater impacts with respect to any area that the Secretary determines may be contaminated by stormwater runoff associated with oil or gas operations, which shall include an analysis of—
 (A)measurable contamination in the area; (B)ground water resources in the area; and
 (C)the susceptibility of aquifers in the area to contamination from stormwater runoff associated with the oil or gas operations.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study conducted under paragraph (1).